Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record is US Pub. 2004/0044715 – Related to a system and methods for data representation of an object of interest. More particularly, the present invention relates to a system and methods for data representation of an object of interest through nonuniform data sampling and data reconstruction in shift-invariant and wavelet spaces.
US Pub. 2004/0243657 – Related to an integrated VMM (vector-matrix multiplier) module, including an electro-optical VMM component that multiplies an input vector by a matrix to produce an output vector; and an electronic VPU ( vector processing unit) that processes at least one of the input and output vectors. Various error reducing mechanisms are also discussed; and
US Pub. 2009/0192769 – Related to methods for modeling the properties of waveguides, and more particularly, to methods for modeling the optical properties of optical waveguides, including but not limited to optical fibers.
The prior art of record does not teach or suggest at least “extracting, using a processor, a high-frequency signal g from the observation signal gob using a linear operator, wherein the high-frequency signal g has a higher frequency time scale than the output signal fs; obtaining an interpolated signal f from the output signal fs, wherein the interpolated signal f is at the higher frequency time scale of the high-frequency .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182